Citation Nr: 0817979	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-13 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for radiculopathy, 
right lower extremity, associated with lumbosacral strain, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from March 1975 through March 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, and Houston, Texas.  The veteran has 
since relocated and the Atlanta, Georgia, RO is presently 
handling her claim.

The issue of entitlement to an increased rating for 
radiculopathy, right lower extremity, associated with 
lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is no competent medical evidence showing flexion of the 
lumbar spine limited to 30 degrees or less, or any ankylosis 
of the lumbar spine; nor is there evidence of doctor 
prescribed bed rest due to incapacitating episodes that 
lasted at least four weeks, but less than six weeks, during 
the last twelve months.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§  4.1, 4.2, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for her service-
connected low back disability. She was originally service-
connected for the low back in March 1996, and filed this 
claim for an increase in April 2004.  Disability evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities, which sets forth separate rating codes for 
various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Generally, a disability must be considered 
in the context of the whole recorded history. Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, such as in 
this case, the present level of disability is of primary 
concern. Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is presently separately rated for the 
manifestations of the service-connected low back, which 
include limitation of motion and peripheral nerve damage.  In 
particular, she receives a 20 percent disability rating for 
lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5237, which rates her limitation of motion.  Her right 
lower extremity radiculopathy associated with the lumbosacral 
strain is separately rated as 10 percent disabling under 
38 C.F.R. § 4.124a, DC 8721.  She feels that the severity of 
her disability warrants an increase in both ratings.  The 
radiculopathy is discussed in the remand below.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a rating in excess of 20 percent for lumbosacral 
strain requires medical evidence showing forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, which would 
warrant a 40 percent rating under DC 5237.  A 40 percent 
rating is also warranted under DC 5243 if the evidence shows 
that the veteran has had incapacitating episodes of 
Intervertebral Disc Syndrome, which had a total duration of 
at least four weeks, but less than six weeks, during the past 
twelve months.  For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest prescribed by a physician and treatment by a physician.  
See 38 C.F.R. § 4.71a, DC 5243, Note (1).

The evidence available for this appeal period includes 
private treatment records and two VA examination reports.  
The private physician's handwritten notes, dating from April 
2003 to May 2004, consistently show back pain.  Although 
there were no range of motion measurements provided, range of 
motion was checked as "normal" in May 2004.  A June 2004 
statement from the doctor summarizes the veteran's condition 
since 1996, well before the relevant time period for this 
appeal.  Of some relevance is the notation that as of 2001, 
the veteran showed no signs of intervertebral disc disease 
per an MRI and that a June 2004 follow-up MRI was 
unremarkable.  

In May 2004, the veteran was afforded her first VA 
examination for this appeal.  At that time, she reported 
persistent pain in the lower lumbar region that is sharp and 
consistently severe (8 on a scale of 10).  She reported that 
despite the pain, she was able at that time to maintain 
regular function, and that she had experienced no 
incapacitating episodes.  Musculoskeletal examination showed 
no obvious bony deformities or abnormalities of curvature.  
She was tender over both sacroiliac joints but there was no 
significant paravertebral spasm.  Range of motion showed 
flexion to 80 degrees, extension and rotation were reported 
as normal.  The veteran was noted to reach these ranges of 
motion slowly and with pain.

A second VA examination was conducted in December 2005.   She 
reported that her symptoms had progressed since the prior VA 
examination.  She described persistent pain across the lower 
back, primarily to the left of the paravertebral region.  At 
that time, she was experiencing severe episodes of pain 
lasting for several hours on a daily basis.  She also 
reported "episodic incapacitating episodes [severe pain that 
limits all functioning]."  Her last such episode was 
reported to have been three weeks prior to the examination 
and lasted three hours.  She was unable to provide a 
frequency of such episodes.  Physical activity was reported 
to exacerbate the pain; anti-inflammatory medication, heat 
and rest improve the pain.  Physical examination revealed no 
bony deformities or abnormalities of curvature, no point 
tenderness, and no significant palpable paravertebral spasm.  
Range of motion was measured as flexion up to 80 degrees, 
extension to 25 degrees, and lateral bending to 25 degrees 
bilaterally, with pain reported at the extremes of all range 
of motion.  There was no associated weakness or 
incoordination, and mild fatigue was noted during repetitive 
testing.

A review of the evidence as a whole shows that there is 
simply no evidence to support an increased rating.  There is 
no medical evidence showing flexion limited to 30 degrees or 
less, or any ankylosis of the spine.  As such, an increased 
rating under DC 5237 is not warranted.  And, while the 
veteran reports some episodes of severe pain that limits all 
functioning, there is no evidence of doctor prescribed bed 
rest due to incapacitating episodes that last at least four 
weeks, but less than six weeks, during the last twelve 
months.  Repetitive motion did result in mild fatigue, but 
not in increased limitation in range of motion or pain, 
fatigue, or incoordination.  Thus, application of the 
regulations that provide for consideration generally of pain, 
fatigability, and related phenomena, 38 C.F.R. §§ 4.40, 4.45, 
4.59, do not warrant an increase in disability rating, nor is 
there shown to be such flare-ups that an increased rating is 
warranted because of additional disability during them.
See DeLuca v. Brown, 8 Vet. App. 202 (1995). The current 20 
percent rating already takes into account the veteran's pain 
and mild fatigue.  Consequently, the veteran does not present 
a disability picture matching or more nearly approximating a 
rating in excess of 20 percent at any time.  Her claim must 
be denied.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of her increased rating claims.  Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

The Court of Appeals for Veteran's Claims (Court) has 
recently issued a decision with regard to the notice required 
in increased evaluation claims.  
See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  The Court found that, at a minimum, 
adequate notice requires that VA notify the veteran that, to 
substantiate the claim: (1) the veteran must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life; (2) if the diagnostic code under which the 
veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the veteran demonstrating a noticeable worsening or increase 
in severity of the disability, and the effect of that 
worsening has on his employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran; (3) 
the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the May 2004 letter to the veteran does not 
contain the level of specificity set forth in Vazquez-
Flores.  However, the procedural defect does not constitute 
prejudicial error, because there is evidence of actual 
knowledge on the part of the veteran, as well as other 
documentation in the claims file that reflects notification 
of what is needed to substantiate the claim, which a 
reasonable person could be expected to understand.  See 
Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's several 
written statements in the claims folder, as well as noted 
comments contained within the VA examination reports, in 
which a description was made as the effect of the service-
connected disability on employability and daily life.  See 
April 2004 claim, May 2004, January 2005, March 2005, and 
August 2005 written statements, and May 2004 and December 
2005 VA examination reports.  In particular, the impact on 
the veteran's employment was discussed, as well as the fact 
that she has had trouble traveling, participating in walk-a-
thons, doing aerobics and exercising in general.  These 
statements indicate an awareness on the part of the veteran 
that information about such effects, with specific 
examples, is necessary to substantiate a claim for a higher 
evaluation.  Significantly, the Court in Vazquez-Flores held 
that actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim."  Id., slip op. at 12, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  This 
showing of actual knowledge satisfies the first and fourth 
requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary. 

Also, the February 2006 Statement of the Case specifically 
discusses all rating criteria utilized in the present case.  
The veteran was accordingly made aware of the requirements 
for an increased evaluation pursuant to the applicable 
diagnostic criteria, which satisfies the third notification 
requirement of Vazquez-Flores.

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the requirements of 
38 C.F.R. § 3.159(b)(1) (2007), and Vazquez-Flores are met, 
satisfying VA's duty to notify the veteran.

VA also has a duty to assist the veteran in substantiating 
her claim under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, her service medical records, and private 
treatment records have been associated with the claims 
folder.  The veteran was afforded two VA examinations and the 
reports are associated with the claims folder.  The veteran 
has not notified VA of any additional available relevant 
records with regard to her claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.


ORDER

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling, is denied.


REMAND

The veteran is seeking an increased rating for her service 
connected peripheral nerve disability, which is associated 
with the lumbosacral strain.  She currently receives a 10 
percent disability rating for right lower extremity 
radiculopathy under 38 C.F.R. § 4.124a, DC 8721.  The 
December 2005 VA examiner diagnosed right L5 radiculopathy, 
stating that the symptoms are supportive of the diagnosis, 
but that older MRI's were negative.  The examiner noted that 
the May 2004 VA examiner ordered repeat MRI, which was still 
noted as pending in December 2005.  The examiner specifically 
stated that the "veteran's evaluation is suggestive of right 
L5 radiculopathy, sensory, incomplete. A repeat MRI of the 
lumbosacral spine is required for diagnostic support."  A 
page attached to the December 2005 VA examination report 
suggests that an MRI was ordered again in December 2005.  
There is no evidence in the record of the MRI findings.  It 
is unclear to the Board whether the veteran underwent either 
the May 2004 or December 2005 MRI, but because the VA 
examiner suggested that such testing is necessary to 
determine the nature and severity of the veteran's peripheral 
nerve damage, a remand is required so that these pertinent VA 
medical records can be associated with the claims folder.  VA 
has a duty to assist the veteran in this regard.  38 C.F.R. 
§ 3.159(c)(2) (2007).

The private medical records also suggest that there are 
private MRI reports not associated with the claims folder.  
In particular, May 2004 handwritten notes from Dr. C. show 
that the doctors "will re-do MRI L/S & thoracic spine."   
No private MRI reports are of record.  VA has a duty to 
assist the veteran in obtaining records relevant to her claim 
from private physicians.  38 C.F.R. § 3.159(c)(1) (2007).  
This matter must be remanded so that the MRI reports and 
accompanying assessment from Dr. C. can be obtained and 
associated with the claims folder.

Once the record is complete, an addendum to the December 2005 
VA examination should be obtained.  The addendum should 
address all evidence of record and describe the veteran's 
disability in such a way that the Board is able to adequately 
apply the symptoms to the rating criteria. In the diagnosis, 
the particular nerve involved should be specified and 
described in terms of mild, moderate, or severe incomplete 
paralysis, or complete paralysis with descriptors of how such 
complete paralysis is manifested.  

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA. Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award. The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision. As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. § 
3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).

2.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(1)-(2), by obtaining all 
relevant VA treatment records, including 
but not limited to MRI reports associated 
with the May 2004 and December 2005 VA 
examinations, and by having the veteran 
execute an updated authorization with 
regard to Dr. C, and obtaining any 
additional relevant evidence from that 
private physician, including but not 
limited to any MRI or other findings 
regarding the service connected 
radiculopathy.  Document all efforts to 
obtain these records and associate all 
non-duplicative records obtained with the 
claims folder.

3.  Obtain an addendum to the December 
2005 VA peripheral nerves examination 
report. The addendum should be obtained by 
the December 2005 examiner, if available; 
if not, any qualified VA examiner is 
appropriate.

The examiner is asked to specifically 
address the severity of the veteran's 
radiculopathy, including identifying the 
particular nerve affected. The examiner is 
asked to address whether the radiculopathy 
is manifested by mild, moderate, or severe 
incomplete paralysis, or complete 
paralysis with specific descriptions of 
the effects of the complete paralysis, 
addressed according to the appropriate 
rating criteria.

Associate any report obtained with the 
claims folder, including any MRI reports.

4.  Readjudicate the veteran's claim. If 
the benefit sought on appeal remains 
denied, the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


